FILE COPY




                              Fourth Court of Appeals
                                    San Antonio, Texas
                                         December 9, 2022

                                       No. 04-20-00572-CV

                                Bobby HOLLY and Dolores Holly,
                                         Appellants

                                                 v.

                           NEWBERRY RANCHES OF TEXAS LLC,
                                      Appellee

                   From the 63rd Judicial District Court, Val Verde County, Texas
                                       Trial Court No. 34257
                          Honorable Enrique Fernandez, Judge Presiding


                                          ORDER
Sitting:         Rebeca C. Martinez, Chief Justice
                 Patricia O. Alvarez, Justice
                 Luz Elena D. Chapa, Justice
                 Irene Rios, Justice
                 Beth Watkins, Justice
                 Liza A. Rodriguez, Justice
                 Lori I. Valenzuela, Justice

           Appellee’s motion for rehearing and motion for en banc reconsideration are DENIED.



                                                      _________________________________
                                                      Luz Elena D. Chapa, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of December, 2022.



                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court